      Case 1:17-cr-00232-EGS Document 156-1 Filed 01/22/20 Page 1 of 4



                          ALLEGED FALSE STATEMENT #1:

 FLYNN INTEL GROUP, INC. DID NOT KNOW WHETHER OR TO THE EXTENT TO
 WHICH THE REPUBLIC OF TURKEY WAS INVOLVED WITH ITS RETENTION BY
               INOVO FOR THE THREE-MONTH PROJECT


Actual FARA
Filing 03/07/17




Prosecution         “FIG did not know whether or to the extent to which the Republic of Turkey
Statement of        was involved in the Turkey project”
Offense 12/01/17
Government          “The filings affirmatively stated that FIG did not know whether or the extent
Sentencing          to which the Republic of Turkey was involved in the Turkey project.”
Memorandum
01/07/2020

FACTS:              The government excised the language “with its retention by Inovo for the
                    three-month project.”

Smith Notes         Flynn told Smith and Kelner the Turkish officials brought up Gulen.
Jan. 2, 2017        Covington had the “green light” email.

Smith 302; June     “SMITH was aware of the September 2016 meeting in New York City
2018                (NYC) where FLYNN and RAFIEKIAN met with Turkish government
                    officials. Separately, NOLAN, RAFIEKIAN and FLYNN informed SMITH
                    about the meeting.” Flynn told Smith the Turkish officials brought up
                    Gulen.

Smith’s Notes,       “[R. Kelner] -FIG aware EA [Alptekin] talked to GOT about govt
2/21/17 FARA Unit   engagement
meeting at p. 2.    So [Ekim] decided to engage through his company
                    No funding or direction from GOT – [information from] him and his
                    counsel…
                    [R. Kelner] – understand he [Alptekin] was in touch [with Turkish
                    officials].”




                                           1
      Case 1:17-cr-00232-EGS Document 156-1 Filed 01/22/20 Page 2 of 4



                               ALLEGED FALSE STATEMENT #2:

  THE CONTRACT WAS FOCUSED ON IMPROVING U.S. BUSINESS ORGANIZATIONS’
           CONFIDENCE REGARDING DOING BUSINESS IN TURKEY




Actual FARA
Filing 03/07/17




Prosecution            “[T]he Turkey project was focused on improving U.S. business organizations’
Statement of           confidence regarding doing business in Turkey”
Offense 12/01/17
Government             “The filings affirmatively stated that FIG ‘understood the engagement to be
Sentencing             focused on improving U.S. business organizations’ confidence regarding doing
Memorandum             business in Turkey.”
01/07/2020
FACTS:                 “The government omits “particulary with respect to the stability of Turkey and its
                       suitability as a venue for investment and commercial activity.”



Smith Notes of First   Turkish officials brought up Gulen. Flynn told Covington to look at the emails
Meeting with Flynn     for the details.
Jan. 2, 2017           Flynn briefed DIA before meeting with Turkish officials.

ECF No. 98-3 at Ex.    Entitled: Statement of the Problem “How do we restore confidence in the
7. Large report.       government of the Republic of Turkey and expose the Fethullah Gulen cult in the
                       United States” – Covington had this document before the FARA filing.

ECF No. 98-3 at Ex.    Covington Feb. 22, 2017 Notes from Mr. Flynn interview: Commercial Activity
8 and Ex. 8-A.         → Crystalized→ Gulen.

Smith’s Notes,         “[R. Kelner] - …
2/21/17 FARA Unit      Public source research Gulen
meeting at p. 3.       Develop adverse information about Gulen…
                       PR firm and develop video on Gulen and network.”




                                              2
      Case 1:17-cr-00232-EGS Document 156-1 Filed 01/22/20 Page 3 of 4



                               ALLEGED FALSE STATEMENT #3:

AN OP-ED BY FLYNN PUBLISHED IN THE HILL ON NOVEMBER 8, 2016, WAS WRITTEN
                        “AT HIS OWN INITIATIVE”


Actual FARA Filing
03/07/17




Prosecution             “[A]n op-ed by Flynn published in The Hill on November 8, 2016, was written
Statement of            at his own initiative”
Offense 12/01/17

Government              “The filings affirmatively stated that the defendant published the op-ed “on his
Sentencing              own initiative;” and it was not undertaken at the direction or control of a
Memorandum              foreign principal.”
01/07/20

FACTS:
Smith’s Notes,          Flynn told Covington that Bijan wrote first draft of op-ed.
1/2/17 interview with
Mr. Flynn.

ECF No. 150-5 at 7      “RAFIEKIAN worked with an editor, Hank COX, to write the op-ed on
(Smith 302, 6/21/18).   GULEN.”
                        “FLYNN informed SMITH it was his idea to write an op-ed. However
                        RAFIEKIAN, wrote the first draft of the op-ed about GULEN.”

Smith’s Notes,          Notified the FARA unit that Ekim Alptekin was “very upset” about the article
2/21/17 FARA Unit       and “asked for change,” but Mr. Flynn “didn’t accept any suggested changes.”
meeting at p. 1-2.




                                               3
       Case 1:17-cr-00232-EGS Document 156-1 Filed 01/22/20 Page 4 of 4
                           ALLEGED FALSE STATEMENT #4:

   FAILURE TO STATE TURKISH OFFICIALS PROVIDED DIRECTION OR CONTROL
                             OVER PROJECT

Actual FARA             No statement
Filing 3/07/17

Prosecution             Alleges FARA filing is false:
Statement of
Offense 12/01/17        “by omitting that officials from the Republic of Turkey provided supervision and
                        direction over the Turkey project”

Government              The FARA filing DOES NOT contain any statement asserting that the Republic
Sentencing              of Turkey provided supervision and direction over the contract/project at issue.
Memorandum
01/07/2020

FACTS:

Judge Trenga’s          “There is no evidence, not even in the hearsay statements from Alptekin to
Memorandum              Rafiekian, that Alptekin, Inovo, or anyone associated with the Turkish
Opinion, United         government directed or controlled the work performed by FIG or Sphere
States v. Rafiekian,    personnel.”
Case No. 1:18-CR-       “Alptekin was not pleased with the scope or substance of what was presented to
00457-AJT, ECF          him, which included a presentation by McCauley summarizing the findings of the
No. 372 at 30.          investigation into Gulen and a mockup of the Gulenopoly board game conceived
Id. at 8.               by Sphere.”

                        During that meeting [in New York with the Turkish Officials], there was no
ECF No. 151-10 at       discussion concerning any work that FIG was doing or of FIG's relationship with
7-9 (Rafiekian trial,   Inovo or the Turkish government, nor was there any request from the Turkish
McCauley 7/17/19        officials or Alptekin for FIG to do anything. McCauley testified that he
testimony).             effectively slapped down every suggestion Alptekin wanted FIG to do, and
                        Alptekin was not happy with FIG’s work product.


Smith’s Notes,          “[R. Kelner] – Don’t have evidence to the contrary” regarding Alptekin having
2/21/17 FARA Unit       his own reasons for hiring FIG and no direction from Government of Turkey.
meeting at p. 3.        “HH (Heather Hunt of FARA Unit – No connection with GOT?
Id. at p. 7.            [R. Kelner] – Didn’t say that.”




                                                4
